Exhibit 10.1 STOCK PURCHASE AGREEMENT Agreement made this 9th day of January, 2008, between Tidelands Oil & Gas Corporation (“Seller”) whose address is 1862 West Bitters Road, San Antonio, Bexar County, Texas 78248, and Bentley Energy Corp. (“Purchaser” or “Buyer”), whose principal office is at 45 N. E. Loop 410, Suite 495, San Antonio, Bexar County, Texas 78216. Whereas The Seller owns all of the issued and outstanding shares of Sonterra Energy Corporation, a Texas corporation (the “Company”). The Seller desires to sell and the Purchaser desires to buy such shares on the terms herein stated. NOW, therefore, the parties agree as follows: 1. Sales of Shares.The Seller shall sell and transfer to the Purchaser, and the Purchaser shall purchase and acquire from the Seller, all of the outstanding capital stock of the Company, consisting of 1,000 of common shares without par value (the “Shares”) which shares the Seller now owns. 2. Purchase Price.The purchase price for all of such shares is Three Million Dollars ($3,000,000.00) which the Purchaser shall pay to Seller by certified, bank cashier’s check or wire transfer, as follows: A. The sum of $2,925,000.00 at the Closing. B. The balance of $75,000.00, payable twelve (12) months after the Closing Date (as defined below) or forty-five (45) days after the resolution of all litigation either by final settlement agreement, judgment or the exhaustion of all appeals, whichever is the first to occur, subject to the offsets as herein provided. 3. Closing.The Closing of the sale shall take place at a location designated by the parties at 10:00 a.m. on or before January 8, 2008 (the “Closing Date”).At the Closing, Seller shall deliver to the Buyer, free and clear of all encumbrances, certificates for the shares which it is required to sell in negotiable form, with any requisite transfer stamps attached, and such other documents, instruments, records and/or items as specified herein, or otherwise necessary for the continuation of the business operation of the Company. It is agreed that for all purposes under this Agreement, time is of the essence. 4. Pre-Closing Obligations.The Parties acknowledge that they desire to close the transaction contemplated by this Agreement with as little disruption in the business as possible and therefore agree to cooperate as follows: A. Seller shall continue to maintain and service all subdivisions, customers, and accounts through the Closing Date. B. Seller shall maintain all storage tanks used for servicing its customers with an inventory of propane equal to an average of forty-five percent (45%) of the cumulative storage tank capacity, but in no event shall the inventory in any single tank be less than forty percent (40%) on the Closing Date. C. Seller had all customer meters read on or after December 26, 2007 and prior to Closing generated the December billing for all customers. Seller shall have the right to retain all sums received prior to the Closing Date. D. Seller shall cooperate with and assist Buyer in transferring the telephone services from the offices of Seller to the offices of Buyer. E. Buyer shall be responsible for the payment of all propane inventory charges incurred for delivery of propane from December 10, 2007 until the Closing Date. F. Seller shall cause the Consulting Agreement between the Company and Jason Jones, dated November 1, 2007, to be terminated effective upon the payment of the Purchase Price Fee owing pursuant to the terms of said agreement. 5. Seller’s Representations and Warranties.The Seller represents, covenants, and warrants that: A. The Company is a corporation duly incorporated and validity existing under the laws of the State of Texas, and is in good standing in such State; the Company has filed all returns and with respect to the state and federal income, franchise, and corporation taxes of the Company, which, to the knowledge and belief of the Seller, are required to be filed, for and with respect to all previous years since incorporation up to the present and current fiscal year which commenced January 1, 2007, except for the U.S. Federal Income Tax Return for the tax year ended December 31, 2007, which is not yet due; the Company has fully paid all taxes shown to be due on such returns. B. The Shares of the Company are owned by the Seller free and clear of all liens and encumbrances; the Seller has the unrestricted and unlimited right and authority to sell, transfer, and deliver such shares; the total outstanding capital of the Company consists of the Shares; and all such shares have been fully paid for, duly issued, and are owned by the Seller. C. The Company is the owner of the following: 1) The real estate, assets and/or contractual rights more fully described in Exhibits “A”, “B”, and “C” attached hereto. (a) It is understood and agreed that the real property is subject to the restrictions and limitations of record common to the neighborhood, and subject to any easements for public utilities, which may be of record. (b) The Seller represents that the Company’s title to be good and transferable , but in the event that the title shall not be found good and marketable and notice to that effect is given to the Seller within forty-five (45) days from the date of execution of this Agreement, then the Seller agrees to use reasonable diligence to make the said title good and transferable, and shall have a reasonable time to do so, and if after reasonable diligence on its part said title shall not be made good and transferable within a reasonable time, the Seller shall return the money this day paid and all monies that may have been paid to it under this Agreement, and thereupon Purchaser shall be released from all obligations hereunder.Or, upon request of the Purchaser, Seller shall deliver the title in its existing condition.If no such notice is given within such forty-five (45) days then for purposes of this Agreement, the title shall be deemed to be good and transferable. 2) All of such property is free and clear of any liens, encumbrances or claims for payment. D. All debts and liabilities of the Company are or will be paid and satisfied prior to or concurrently with the Closing and funding contemplated by this Agreement, including specifically the debts, obligations, and contractual arrangements referred to in Exhibit “D” attached hereto, but excluding propane purchases after December 10, 2007, as described in Exhibit “D.”In this regard, Seller shall deliver proof satisfactory to Buyer that the debts, obligations, and contractual arrangements have been paid or satisfied, or alternatively, Buyer will issue checks to satisfy the debts, obligations, and contractual arrangements upon funding of the transaction, and the amount specified in Paragraph 2.A. shall be reduced by the amounts so paid.Any debts and liabilities of the Company not satisfied at Closing, shall be satisfied pursuant to Paragraph 9 hereof. E. There has not been any material adverse change in the assets or liabilities or financial condition of the Company nor has any contractual arrangement or obligation, other than those in the usual course of business, been undertaken since December 10, 2007 except as may be otherwise listed and provided for in this Agreement; and all wages, salaries, commissions, indebtedness, and obligations of the Company to shareholders, officers, directors, employees, and agents of the Company have been or will be discharged at the Closing, except the debts and obligations referred to in Exhibit “E” attached hereto, which shall be discharged pursuant to Paragraph 9 hereof. F. No actions, suits, or proceedings are pending, or to the knowledge of the Seller are threatened against or affecting the Company or its property, except as listed in Exhibit “E” attached hereto. G. The profit and loss statement, balance sheet, and other financial documents supplied by Seller to Buyer in performing its due diligence (attached hereto as Exhibit “F”), or to be supplied to Buyer are true and correct and fairly represent the financial condition of the Company, and were prepared in accordance with generally accepted accounting principals and practice.In addition, all representations, statements, and information provided by Seller to Ruben Jimenez & Associates, P.C. as referenced in the letter dated December 18, 2007 and attached hereto as Exhibit “G” were true and correct at the time made and are true and correct as of the Closing Date. 6. Buyer’s Representations and Warranties.The Buyer represents, covenants and warrants: A. Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the State of Texas. B. Buyer is acquiring the Shares for its own account and not with a view to their distribution or resale. 7. Documents at Closing.The Seller shall deliver or cause to be delivered to the Purchaser at the Closing the following: A. A certificate from the Secretary of the Company, certified by Seller, listing all shareholders of the Company and setting forth the number of shares owned by each and likewise setting forth the names of all officers and directors of the Company. B. The original or a certified copy of the Certificate of Incorporation of the Company minute books, stock books, and all books, records, and documents pertaining to the Company and its affairs. C. 1,000 shares of the capital stock of the Company, duly endorsed by the Seller to the Purchaser. D. The resignation in writing of all of the officers and directors of the Company to be effective as of the date of the Closing. E. Such other documents, instruments, checkbooks, bank account information, computer passwords, and other items as may be requested and/or reasonably necessary for a complete and total transfer of ownership and control of the Company, including but not limited to any signed corporate resolutions for financial institutions as may be requested by Buyer. F. All books, records, files, documents, agreements, financial records, checkbooks, account records, accounts receivables, vehicle titles, and such other tangible things used, referenced necessary or required for conducting the business affairs of Sonterra Energy Corporation. 8. Covenants of the Parties: A. Following the Closing Date, each party will afford the other party, its counsel and its accountants, during normal business hours, reasonable access to the books, records and other data relating to the Company in its possession with respect to periods prior to the Closing Date and the right to make copies and extracts therefrom, to the extent that such access may be required by the requesting party in connection with (i)the preparation of tax returns, (ii) compliance with the requirements of any governmental or regulatory authority, (iii) the determination or enforcement of the rights and obligations of any party to this Agreement, (iv) in connection with any actual or threatened action or proceeding or (v) other reasonable business purposes.Further each party agrees following the Closing Date not to destroy or otherwise dispose of any such books, records and other data unless such party shall first offer in writing to surrender such books, records and other data to the other party and such other party shall not agree in writing to take possession thereof during the ten (10) day period after such offer is made. B. If, in order properly to prepare its tax returns, other documents or reports required to be filed with governmental or regulatory authorities, or its financial statements or to fulfill its obligations hereunder, it is necessary that a party be furnished with additional information documents or records relating to the Company not referred to in paragraph (A) above, and such information, documents or records are in the possession or control of the other party, such other party shall use its best efforts to furnish or make available such information, documents or records (or copies thereof) at the recipient’s request, cost and expense.Any information obtained by such party in accordance with this paragraph shall be held confidential by such party. 9. Indemnification by Seller.The Parties agree that two and one-half percent (2.5%) of the total purchase price, being the sum of $75,000.00, shall be held back (the “Holdback Fund”) by Purchaser for one (1) year from the Closing Date or until forty-five (45) days after the pending litigation matters referenced in Exhibit “D” and “E” are fully resolved by final settlement agreement or judgment and all appeals have been exhausted or the time for perfecting a right of appeal has lapsed.The responsibilities and/or or liabilities of Seller pursuant to this paragraph and this Agreement shall be first satisfied through the Holdback Fund.The Seller shall fully indemnify, protect, reimburse, and hold harmless the Purchaser and the Company and its successors from and against any and all damages, liabilities, and claims which might exist on account of and by reason of failure or default of any of the covenants, agreements, or warranties of the Seller hereunder, all known or unknown debts of the Company which are not disclosed or set forth in this Agreement, any and all amounts which might be claimed, asserted, or established for as deficiencies in or with respect to federal or state income taxes, or franchise or other taxes and charges against the Company arising out of or related to the returns herein represented to have been filed, and the operations of the Company for or during all fiscal years of the Company, and all such deficiencies with respect to operations and business of the Company during such current fiscal year up to the date of the Closing in excess of any amounts which have otherwise been herein provided for, and the claims and causes of action set forth on the attached Exhibit “E”.If any claim for which the Seller shall be obligated is presented to the Seller, to the Purchaser, or to either of them, the Seller shall, within ten (10) days after receiving written notice of such claim, notify the Purchaser in writing whether Seller does or does not have any objection to the payment of such claim.The Seller shall not object to the payment of any such claim unless the Seller shall at the same time inform the Purchaser in writing that the Seller disputes such claim, in whole or in part, and shall promptly initiate proper proceedings to contest the same or undertake the appropriate defense thereof at the Seller’s sole cost and expense in a manner which will be effective fully to protect Purchaser against any liability and expense in connection therewith.If within such ten (10) day notice period the Seller has no objection to the payment of such claim, the Seller shall be obligated to pay such claim within five (5) days after the expiration of the ten (10) day notice period and shall notify Purchaser to pay such claim from the Holdback Fund.The failure of the Seller to respond to the notice of claim within such ten (10) day period shall constitute full authority for Purchaser to either contest the claim or pay the claim and to obtain a release of the Company, the Purchaser, and the Seller.In such event the Purchaser shall be entitled to pay the claim from the Holdback Fund.And the Seller shall, in such event, have no right to contest the validity of the creditor’s claim against the Company or the Purchaser, as the case may be.In the event the Seller shall, within the above-mentioned ten (10) day period, object in writing to the payment of such claim, and shall promptly initiate proper proceedings to contest the same or undertake the appropriate defense thereof.The Purchaser shall not have the authority to pay such claim as hereinabove provided, unless and until the claim, in whole or in part, is finally determined to be due and owing, in which event the Purchaser and the Seller shall be bound by the foregoing provisions with respect to the payment of claims.Any monies remaining in the Holdback Fund shall be paid to Seller as specified herein. 10. Brokerage and Commission.Both the Purchaser and the Seller agree that there are no broker’s fees or commissions, or finder’s fees, or otherwise, due as a result of the consummation of this transaction, save and except the Purchase Price Fee owed to Jason Jones as more specifically referenced on Exhibit “D”.The Purchaser further agrees with the Seller that in the event there is any brokerage or finder’s fee, or commission due to any other person, firm, or corporation, then, and in the event of any such claim, the Purchaser shall defend or pay such claim and hold the Seller harmless in connection with any liability or responsibilities in connection therewith. 11. Notices.All notices permitted or required to be given hereunder shall be considered to have been properly given if sent by United States mail, postage prepaid, certified mail, to the Purchaser or the Seller, at the addresses hereinafter set forth, as follows: Seller: Tidelands Oil & Gas Corporation c/o James B. Smith 1862 West Bitters Road San Antonio, Texas 78248 Buyer: Bentley Energy Corp. c/o Michael R. Ward 45 N. E. Loop 410, Suite 495 San Antonio, Texas 78216 such party may change his or its own address by a notice in writing pursuant hereto. 12. Construction.This Agreement shall be construed in accordance with the laws of the State of Texas. Thus done and executed by the respective parties hereto in the State of Texas on January 9, 2008. SELLER: TIDELANDS OIL & GAS CORPORATION By: /s/ James B. Smith James B. Smith, Its President BUYER: BENTLEY ENERGY CORP. By: /s/ Michael R. Ward Michael R. Ward, Its President ACKNOWLEDGEMENT STATE OF TEXAS § § COUNTY OF BEXAR § BEFORE ME, the undersigned authority, on this day personally appeared James B. Smith, President of TIDELANDS OIL
